UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-7249


DERRICK YOUNG,

                 Plaintiff - Appellant,

          v.

CHAD WADDELL, Sergeant; BOBBY HARLESS, Superintendent; KENNETH
JONES, Inmate Grievance Examiner; JONNITA WILLIAMS, Inmate
Grievance Examiner; FNU CREWS, Officer; INA HINTON,
Administrative Assistant,

                 Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Graham C. Mullen,
Senior District Judge. (5:10-cv-00101-GCM)


Submitted:   January 13, 2011              Decided:   January 19, 2011


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Derrick Young, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Derrick    Young    appeals       the     district     court’s    orders

dismissing     his     42   U.S.C.     § 1983        (2006)      complaint    without

prejudice    for     failure    to   exhaust    administrative        remedies     and

denying his motion for reconsideration.                     We have reviewed the

record and find no reversible error.                 Accordingly, we affirm for

the reasons stated by the district court.                    Young v. Waddell, No.

5:10-cv-00101-GCM (W.D.N.C. Aug. 10, 2010 & Nov. 8, 2010).                         We

deny Young’s motion for appointment of counsel and his motion to

stay   the   appeal    in   order    to    allow      him   to   submit   additional

documentation.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court    and     argument      would    not    aid   the   decisional

process.

                                                                              AFFIRMED




                                          2